Citation Nr: 1301144	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation due to the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1944 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.  In May 2010, the RO granted special monthly compensation at the housebound rate from October 22 to December 1, 2009.  

As this Board decision grants special monthly compensation based on the need for regular aid and attendance, the lesser benefit of entitlement to special monthly compensation at the housebound rate is considered moot.  

The issues of entitlement to service connection for right hip and right ankle disabilities are raised in a July 2009 private medical record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected left below knee amputation, gunshot wound of muscle groups XIV and XV of the left thigh, low back strain, incomplete paralysis of his left sciatic nerve, arthritis of his right knee and residuals of left femoral head fracture prevent him from caring for most of his daily personal needs and from protecting himself from the hazards and dangers incident to his daily environment without the assistance of others. 


CONCLUSION OF LAW

The criteria for special monthly compensation due to the need for regular aid and attendance are met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As the Veteran's claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Service connection is in effect for left below knee amputation, rated 40 percent; gunshot wound of muscle groups XIV and XV of the left thigh, 40 percent; low back strain, 20 percent; incomplete paralysis of the Veteran's left sciatic nerve, 10 percent; arthritis of his right knee, 10 percent; and residuals of left femoral head fracture, noncompensable.  The Veteran, his daughter, and physicians have indicated, in essence, that the Veteran is entitled to special monthly compensation because he is in need of regular aid and attendance.  

A Veteran will be considered in need of regular aid and attendance if he or she: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) Is a patient in a nursing home because of mental or physical incapacity; or (3) Establishes a factual need for aid and attendance.  38 C.F.R. § 3.350(c)(3).  

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: 

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

In this case, private and VA physicians and the Veteran's daughter have indicated that the Veteran is in need of regular aid and attendance, and the evidence indicates that this is due to service-connected disabilities.  

T.D. Greer, M.D. indicated in November 2006 that the Veteran was in need of aid or attendance of someone else in the ordinary activities of daily living.  Dr. Greer noted that the Veteran had knee and hip disabilities, a left below knee amputation, and myocardial ischemia.  Complaints concerned the knee and hip.  In April 2007, a VA examiner noted the Veteran's service-connected disabilities and symptoms and indicated that the conditions that caused him to need help at home were primarily his left below knee amputation, peripheral vascular disease, and right and left knee bone on bone disease.  It was reported that the Veteran's wife helped him get dressed, that he could not get into and out of bed by himself, and that he could not get in and out of the bathtub.  The examiner concluded that he required the help of another person to help him with daily living.  

A January 2007 private medical record notes that the Veteran needs help to get out of chairs.  A June 2009 private medical record indicates that the Veteran fell at home while walking out of the bathroom when his legs got tangled.  In July 2009, Dr. Greer indicated that the Veteran required assistance with activities of daily living and some assistance with dressing himself, and that he had significant difficulty arising from the toilet seat.  

The Veteran fractured his left hip in August 2009, due to a fall, and the left hip fracture was service-connected in May 2010 as secondary to his service-connected right knee disability.  In September 2009, Dr. Greer indicated that the Veteran had bilateral hip and knee pain, advanced muscular weakness, and muscular atrophy of his lower extremities and that he was in need of aid or attendance by someone else in ordinary activities of daily living.  He was unable to walk without assistance, dress or undress without assistance, attend to the needs of nature unassisted, keep himself ordinarily clean and presentable without assistance, or physically protect himself from everyday life hazards.  The Veteran's daughter indicated in September 2009 that her father could barely walk with crutches or get out of a chair without help.  Her mother had to help him with his bathroom and shower needs and the daughter felt that the Veteran might have an accident with her mother's assistance.  A September 2009 private medical record indicates that the Veteran could not stand without help and could not walk without help.  

In March 2010, the Veteran's daughter indicated that the Veteran had broken 4 ribs in a fall in his home and was still being treated for them.  In May 2010, she indicated that he now has very limited mobility, uses a walker, and stays in a chair all day.  He has to be bathed, dressed, and helped to the restroom.  

On VA aid and attendance examination in May 2012, the examiner indicated that the Veteran could stand only for 2 minutes, could not ambulate, was confined to a wheelchair, and could not bend, squat, or kneel.  His left thigh gunshot wound findings included some impairment of muscle tone and some loss of muscle substance, with soft flabby muscles in the wound area.  He had loss of power and weakness attributable to left sided muscle injury, and consistent lowered threshold of fatigue and consistent fatigue pain.  His left knee flexion and extension strength were 3/5, his right knee was tender, and he was constantly in need of a wheelchair.  The examiner indicated that the Veteran cannot walk without the assistance of another person, requires a wheelchair, and requires a walker for ambulation; and that he left his home only for medical care.  Besides his left below the knee amputation, he had limitation of motion of his right and left lower extremities, had an antalgic gait, and leaned to the right side.  He needed a wheelchair for propulsion.  

The Board is satisfied, based on the above probative evidence, that the Veteran's service-connected disabilities render him in need of aid and attendance of another person.  The evidence shows that the Veteran's service-connected left below knee amputation, gunshot wound of muscle groups XIV and XV of the left thigh, low back strain, incomplete paralysis of his left sciatic nerve, arthritis of his right knee and residuals of left femoral head fracture prevent him from caring for most of his daily personal needs and from protecting himself from the hazards and dangers incident to his daily environment without the assistance of others.  Accordingly, special monthly compensation based on the need for regular aid and attendance is warranted.  The weight of the more probative evidence supports the claim.


ORDER

Entitlement to special monthly compensation based on the Veteran's need for regular aid and attendance is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


